PER CURIAM: *
Carlos Aviles Aumenta, Texas prisoner # 743688, argues that the district court abused its discretion by dismissing his 42 U.S.C. § 1983 complaint alleging that the defendant prison officers filed false disciplinary charges against him in retaliation for his filing lawsuits and prison grievances.
Armenta’s allegations arguably stated claims of retaliation which are not subject to dismissal under Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994). See Woods v. Smith, 60 F.3d 1161, 1164 (5th Cir.1995). The district court abused its discretion in dismissing the retaliation claims at this stage of the proceeding. Therefore, the judgment is VACATED and the case is REMANDED to the district court for further proceedings. We express no view on the merits.

 Pursuant to 5th Cm. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cm. R. 47.5.4.